Appellant's motion is based chiefly on contentions which find support in his testimony alone. A careful review of the evidence introduced by the State makes plain the proposition that if the jury accepted as true the testimony of the witnesses against appellant, then they could not give credence to his story. It is the jury's province to reconcile conflicts in the testimony if possible, and if they cannot, then they have the right to believe that which they deem most worthy. The fact that they do not accept as true the testimony of the defendant, who has every interest in the case which ordinarily affects and warps human testimony, seems well within their right. We regret that we cannot agree with distinguished counsel for appellant in his criticisms of the testimony. As we view it the verdict finds ample support.
The motion, resting only on the insufficiency of the testimony, and not being in accord with the proposition, will be overruled.
Overruled.